Citation Nr: 0730649	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent disabling for diabetes mellitus, type II.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for hypertension as secondary to service-connected 
diabetes mellitus, type II.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The veteran had active military service from January 1969 to 
December 1976, February 1978 to February 1980, and December 
1986 to June 1990.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.   

In the current appeal, it appears that the RO reopened the 
veteran's service-connection claim for hypertension and 
adjudicated the underlying service connection claim on a de 
novo basis; however, the Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO in the current appeal has apparently reviewed this 
claim on a de novo basis, the issue is as stated on the title 
page.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires a restricted 
diet and insulin, but not a regulation of activities.

2.  The RO denied the veteran's service connection claim for 
hypertension in September 2003; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

3.  Evidence associated with the record subsequent to the 
September 2003 rating decision raises a reasonable 
possibility of substantiating the claim.
 
4.  Hypertension did not manifest in service or for 16 after 
service discharge and the preponderance of the evidence is 
against a finding that the current disability is related to 
service.   

5.  Hypertension is not causally related to the veteran's 
service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for diabetes mellitus, type II have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, 
Diagnostic Code 7913 (2006).

2.  The RO's denial of the veteran's service connection claim 
for hypertension in September 2003 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

3.  Evidence received since the September 2003 RO decision 
denying service connection for hypertension is new and 
material, and the veteran's claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.140, 20.302, 
20.1103 (2006).

4.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred therein 
or proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the veteran filed claims for increased 
rating for diabetes mellitus, type II, and to reopen his 
service connection claim for hypertension in November 2003.  
A December letter informed the veteran of the requirements 
for receiving an increased rating and also apprised the 
veteran as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
After the RO reopened the claim in March 2004, the RO issued 
another VA letter in August 2004, which apprised the veteran 
of the requirements for pursuing the underlying service 
connection claim.  In addition, both letters informed the 
veteran to send any pertinent evidence in his possession, 
informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with required 
VA notice.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159(c) (2006).  The claims folder includes the 
veteran's DD Forms 214, service medical records, pertinent 
service records, VA medical records, private medical records, 
and statements from the veteran in support of his claims.  In 
addition, the veteran was afforded VA examinations in 
December 2003 and October 2004.  The Board finds that VA has 
satisfied its duty to notify and to assist.  All obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims folder, and 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claims.

To the extent the Board is denying the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004);  Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

II.  Diabetes Mellitus, Type II

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected diabetes mellitus, type 
II, see 38 C.F.R. §§ 4.1, 4.2, the Board also reviewed 
medical evidence developed in connection with prior claims.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disability.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Here, in a September 2003 rating decision, the RO granted 
service connection for diabetes, secondary to Agent Orange 
exposure, and assigned a 20 percent evaluation.  The 20 
percent evaluation for diabetes mellitus has continued to the 
present, and the RO, in a February 2005 rating decision, 
granted service connection for peripheral neuropathy, right 
lower extremity, left lower extremity, right upper extremity, 
and left upper extremity, assigning 10 percent ratings for 
each extremity.  

The veteran's 20 percent rating for diabetes has been 
assigned pursuant to Diagnostic Code 7913.  Under such code, 
a 20 percent rating is warranted for diabetes requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating, the next higher, is 
warranted for diabetes requiring insulin, restricted diet, 
and a regulation of activities.  To warrant the next higher, 
a 60 percent, rating for diabetes under Diagnostic Code 7913, 
the evidence must show that diabetes requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).

On review, the Board finds that an evaluation in excess of 20 
percent evaluation for diabetes mellitus is not warranted.  
While VA examination report dated in October 2004 reflects 
that the veteran's diabetes requires a restricted diet and 
insulin, this evidence fails to show that the veteran's 
diabetes requires a regulation of activities. Regulation of 
activities means "avoidance of strenuous occupational and 
recreational activities."  The Board acknowledges that the 
veteran's private physician, Dr. E., indicated that the 
veteran requires modifications at work because of his 
diabetes.  See December 2003 Report.  However, this is too 
vague to be qualified as avoidance of strenuous occupational 
and recreational activities.  

Dr .E. indicated in a June 2004 statement that the veteran 
was advised to avoid strenuous activities and extremes of 
temperature because this exacerbated his peripheral 
neuropathy.  While the veteran and his representative are 
correct in noting that the veteran's peripheral neuropathy 
has been found to be due to his diabetes, the severity of the 
diabetes itself has not been shown to require avoidance of 
strenuous occupational and recreational activities.  In 
addition, the most recent opinion from the veteran' private 
physician, Dr. W. indicates that the veteran's diabetes does 
not require regulation of activities.  See September 2004 
Report.  

The Board further notes that the October 2004 VA physician 
reported that the veteran continues to work full-time as a 
crane mechanic offshore, working 12 hour shifts of 14 days on 
with 14 days off.  The October 2004 VA physician also opined, 
based on evaluation of the veteran and review of the claims 
file, that the veteran did not have any restrictions or 
regulations of his activities due to his diabetes.  

In short, two probative medical opinions indicate no 
regulation of activities due to the veteran's diabetes, and 
one medical opinion indicating that the regulation of 
activities is due to his peripheral neuropathy, which was 
caused by his diabetes.   

The regulation of activities is the primary characteristic 
distinguishing the higher evaluation in this case and, based 
upon the above findings, the preponderance of the evidence is 
against a higher evaluation at this time.  

In sum, although the veteran's service-connected diabetes 
requires insulin and a restricted diet, the evidence fails to 
show that his diabetes requires a regulation of activities.  
Consequently, an evaluation in excess of 20 percent is not 
warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III. Hypertension

The veteran essentially contends that his hypertension is 
related to his service-connected diabetes mellitus.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110. "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The record shows that the veteran was denied service 
connection for hypertension in a September 2003 rating 
decision.  In that decision, the RO determined that the 
service medical records were negative for treatment, 
complaint or diagnosis of hypertension during active service.  
VA examination dated in August 2003 noted that the veteran 
was diagnosed with hypertension nine months prior to his 
diagnosis of diabetes mellitus.  The physician found that the 
veteran's hypertension was not caused by diabetes.  For the 
above reasons, the service connection claim was denied.  

Notice of the September 2003 decision was issued to the 
veteran that same month; however, no appeal was received.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

While the RO determination in September 2003 is final, if new 
and material evidence is presented or secured with respect to 
this claim, which have been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio 
v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. 
§ 3.156.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the veteran submitted a medical statement from 
Dr. E. dated in June 2004.  Dr. E. stated that he had been 
treating the veteran since January 2002.  The veteran has 
diabetes, which requires insulin to control.  Since that time 
the veteran's blood pressure has increased into the 
hypertensive range requiring medication to keep it down.  His 
hypertension is related and aggravated by his diabetes.  

Dr. E.'s statement is new and material evidence as it is 
dated after the last final rating decision and relates to an 
unestablished fact, raising a reasonable possibility of 
substantiating the claim.  Based upon this evidence, the 
claim is reopened.  See 38 C.F.R. § 3.156(a).

As the claim is reopened, the Board now evaluates the issue 
of entitlement to service connection for hypertension, 
claimed as secondary to his service-connected diabetes 
mellitus, type II.  

Initially, the Board will review the veteran's claim on a 
direct basis.  As established above, the veteran has 
hypertension.  However, there is no competent evidence that 
current disability is related to service.  As noted above, 
service medical records are negative for a hypertension.  In 
fact, the first indication of a disability is sometime in 
after January 2002, which is approximately 7 years after 
active service discharge. Such a lapse in time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Id.  Also, the veteran is not entitled to 
a presumption of service incurrence as his disability did not 
manifest to a degree of 10 percent within one year from date 
of termination of service.  See 38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.  Furthermore, there is 
no opinion which provides a nexus between service and current 
cardiovascular disability.  Accordingly, service connection 
on a direct basis likewise unwarranted.

The veteran's central argument is that his hypertension is 
secondary to his service-connected diabetes mellitus, type 
II.  There are three etiological opinions addressing this 
issue:  a June 2004 medical statement from Dr. E.; an October 
2003 VA examination report and; an October 2004 VA 
examination report.  

The Board notes that an evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In a June 2004 medical statement, as noted above, Dr. E. 
indicated that he began treating the veteran in January 2002 
for diabetes and thereafter, the veteran developed 
hypertension.  Dr. E. opined that the veteran's hypertension 
is related and aggravated by his diabetes.  

The Board finds little probative value regarding the June 
2004 medical statement from Dr. E.  The medical statement 
provided an opinion, but Dr. E. failed to explain the basis 
for an opinion.  Sklar, supra.  It appears implied from the 
statement that Dr. E. believes the hypertension is related or 
aggravated by the diabetes because it developed after the 
onset of the diabetes; however, Dr. E.  provided no medical 
rationale for the etiological opinion.  Id.

The Board also finds the December 2003 VA examination report 
findings to be of little probative value.  Here, the 
physician indicated that the veteran's hypertension was not 
caused by diabetes.  Similar to the June 2004 from Dr. E., 
the December 2003 VA physician provided no medical rationale 
in support of the opinion.  Id.   

In contrast to the above two medical opinions, the October 
2004 VA examination report indicating that the veteran's 
hypertension was not caused or aggravated by his diabetes.  
Further, the physician provided a rationale, noting that 
there was no renal disease or renovascular disease to 
associate a cause and effect of the hypertension to the 
diabetes.  

The Board finds the October 2004 VA examination report 
findings to be of significant probative value.  The findings 
were based on a review of the claims file and examination of 
the veteran.  The findings were also supported by the record, 
as there is no indication of renal disease or renovascular 
disease.  

The Board notes that the October 2004 VA physician indicated 
in the report that the veteran reported not knowing when his 
hypertension started.  This finding is challenged by the 
veteran in a March 2005 statement where the veteran stated 
that he has been treated for high blood pressure since the 
day he was diagnosed with diabetes.  Regardless, the 
rationale supporting the October 2004 VA physician's 
conclusions was based on a lack of renal disease and 
renovascular disease in the record and not based on the exact 
time when the veteran was first diagnosed or treated for 
hypertension.  Further, the physician indicated that the 
claims file was reviewed in connection with the examination.  
The onset of hypertension was available through review of the 
medical records and thus, the veteran's memory of onset was 
not the only source of evidence in this case.  

Based upon the above, the Board finds that greater weight is 
placed on the October 2004 VA examination report than the 
opinions of medical statement from Dr. E. and the December 
2003 VA examination report.  A clear preponderance of the 
evidence is against a finding that the veteran's hypertension 
is etiologically related to his service-connected diabetes 
mellitus.

While the veteran has suggested that his hypertension is 
related to service, including as secondary to his service-
connected diabetes mellitus, as a lay person, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's hypertension is related to service, or due 
to or the result of his service-connected diabetes mellitus.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 20 percent disabling for 
diabetes mellitus, type II, is denied.

New and material evidence having been received to reopen the 
claim for service connection for hypertension, the claim is 
allowed to this extent only.

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


